DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendments filed on 2/16/2021 does not put the application in condition for allowance.
	Examiner withdraws all rejections in prior office action due to the amendments.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim 1, 4, 6, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arimoto (US Pub No. 2014/0020752) in view of Swanson (US Pat No. 7468485) 
Regarding Claim 1, Arimoto et al. teaches a method of fabricating a solar cell [Fig. 2, 0038], the method comprising: forming a silicon substrate [21, Fig. 2, 0038] 
	forming a N-type amorphous silicon layer [23, Fig. 2, 0038] on the intrinsic amorphous silicon layer [22, Fig. 2, 0038]; and forming an anti-reflective coating (ARC) layer [24, Fig. 2, 0038] on the N-type amorphous silicon layer [23, Fig. 2, 0038].	
	Arimoto et al. is silent on the method comprising: forming a tunneling dielectric layer on a light-receiving surface of a silicon substrate; and forming an intrinsic amorphous silicon layer directly on the tunneling dielectric layer 
	Swanson et al. teaches a tunnel dielectric layer on the both surfaces of a substrate [Tunnel Oxide, Fig. 1, C1 In 50-55], See layer 82 and 92, [C3 ln 35-50, C6 ln 1-20] and an insulating layer [502, Fig. 12, C5 ln 1-20] used to protect the materials on the back side of the substrate.
	Furthermore, Swanson et al. teaches alternating N-type and P-type regions on a thin dielectric layer [Swanson: 82, Fig. 13, C6 ln 1-20] on a back surface of the silicon substrate opposite the light-receiving surface [Swanson: Fig. 13], and a plurality of conductive contacts to corresponding ones of the alternating N-type and P-type regions through the insulating layer [82, Fig. 13, C6 ln 30-50]
	Since Arimoto et al. is concerned about providing enhanced photoelectric conversion efficiency [0008], it would have been obvious to one of ordinary skill in the art before the filing of the invention to apply the tunnel dielectric layer, both 82 and 92, of Swanson et al. on both surface of the substrate of Arimoto et al. in order to reduce the recombination of electrons and holes at the front surface [C2 In 50-61] and to allow for increased probability of electrons directly tunneling across the back surface of the substrate [C2 In 40-50]
	Within the combination above, modified Arimoto et al. teaches forming an intrinsic amorphous silicon layer [22, Fig. 2, 0038] directly on the tunneling dielectric layer [Swanson: Tunnel oxide, Fig. 1].
	Regarding Claim 4, within the combination above, modified Arimoto et al. teaches wherein forming the anti-reflective coating (ARC) layer comprises forming silicon nitride [24, Fig. 2, 0038] on the N-type amorphous silicon layer [23, Fig. 2, 0038].
	Regarding Claim 6, within the combination above, modified Arimoto et al. teaches wherein forming the N-type amorphous silicon layer comprises forming a phosphorous-doped amorphous silicon layer [23, Fig. 2, 0038]
	Regarding Claim 9, within the combination above, modified Arimoto et al. teaches wherein forming the tunneling dielectric layer comprises using a technique selected from the group consisting of chemical oxidation of a portion of the light-receiving surface of the silicon substrate [Swanson: C3 ln 35-55],
	Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arimoto (US Pub No. 2014/0020752) in view of Swanson (US Pat No. 7468485), as applied above in addressing claim 1, in further view of Stuckelberger (J. Appl. Phys. 114, 154509 (2013))
	Regarding Claim 2, within the combination above, modified Arimoto et al. is silent on wherein forming an N-type amorphous silicon layer comprises forming N-type amorphous silicon layer at a temperature less than approximately 300 degrees Celsius . 
	Stuckelberger et al. teaches the deposition of a n type amorphous hydrogenated silicon [page 154509-2, “experimental” section and figure 1] as a deposition of 200 degrees Celsius by PECVD.
	It would have been obvious to one of ordinary skill before the filing of the invention to apply the deposition of the n type amorphous hydrogenated silicon in place of the deposition of the n type amorphous silicon layer of Armoto et al. as it is merely the selection of n-type amorphous silicon deposition method by PECVD known in the art and one of ordinary skill in the art would have a reasonable expectation of success in doing so.
.
	Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arimoto (US Pub No. 2014/0020752) in view of Swanson (US Pat No. 7468485), as applied above in addressing claim 1, in further view of Henry (US Pat No. 5034795)
	Regarding Claim 3, within the combination above, modified Arimoto et al. is silent on wherein forming the anti-reflective coating (ARC) layer comprises forming the anti-reflective coating (ARC) layer at a temperature less than approximately 300 degrees Celsius.
	Henry et al. teaches the deposition of a hydrogenated silicon nitride layer formed at 200 to 300 degrees Celsius [c4 ln 30-67, specifically ln 64-68] which provides excellent dielectric rigidity [C4 ln 45-50]. It would have been obvious to one of ordinary skill in the art before the filing of the invention to from the Silicon nitride ARC layer of modified Arimoto et al. with the hydrogenated silicon nitride of Henry et al. in order to provide excellent dielectric rigidity [C4 ln 45-50].
	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arimoto (US Pub No. 2014/0020752) in view of Swanson (US Pat No. 7468485) as applied above in addressing claim 1, in further view of Minsung (Current Applied Physics 10 (2010) S237–S240)
	Regarding Claim 5, within the combination above, modified Arimoto et al. is silent on wherein forming an intrinsic amorphous silicon layer comprises forming an intrinsic hydrogenated amorphous silicon layer.
	Minsung et al. teaches the formation of intrinsic hydrogenated amorphous silicon layer formed by PECVD at a temperature of 250 degrees Celsius [Abstract, S237] which provides excellent surface and bulk passivation [Abstract, page S237]

	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arimoto (US Pub No. 2014/0020752) in view of Swanson (US Pat No. 7468485), as applied above in addressing claim 1, in further view of Zafonte (SPIE Vol. 470 Optical Microlithography Ill.: Technology for the Next Decade (1984))
	Regarding Claim 7, within the combination above, modified Arimoto et al. is silent on further comprising: exposing the light receiving surface of the silicon substrate to ultra-violet (UV) radiation. Zafonte et al. teaches the use of UV/ozone on a semiconductor wafer for the purpose of removing trace organic residues [Abstract, page 164].
	It would have been obvious to one of ordinary skill in the art before the filing of the invention to utilize the UV/Ozone cleaning of Zafonte et al. with the substrate of Arimoto et al. in order to remove trace organic residues [Abstract, page 164]
	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arimoto (US Pub No. 2014/0020752) in view of Swanson (US Pat No. 7468485), as applied above in addressing claim 1, in further view of Chua (US Pub No. 2007/0209930) and Yuan (US Pub N. 2011/0303265)
	Regarding Claim 8, within the combination above, modified Arimoto et al. is silent further comprising: performing a cleaning procedure using 0.3% HF/03. Yuan et al. teaches a HF/ozone method for a silicon substrate utilizing HF and Ozone [0060] for texturing a silicon substrate.
	Chua et al. teaches a method for a silicon substrate utilizing a solution with a 0.1 to 10 wt% of HF solution [0103] overlapping the claimed 0.3 % HF and O3

	It would have been obvious to one of ordinary skill in the art before the filing of the invention utilize the HF solution of Chua et al. with the method of Yuan et al. as it is merely the selection of known HF solutions used in silicon substrate processing recognized in the art and one of ordinary skill in the art would have a reasonable expectation of success in doing so.
	The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
	In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
	Claim 10-11, 13, 15, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arimoto (US Pub No. 2014/0020752) in view of Swanson (US Pat No. 7468485) 
	Regarding Claim 10, Arimoto et al. teaches a method of fabricating a solar cell [Fig. 2, 0007, 0038], Arimoto et al. teaches forming a light-receiving surface of a silicon substrate [21, Fig. 2, 0036]; 	Arimoto et al. is silent on the method comprising: forming a tunneling dielectric layer on a light-receiving surface of a silicon substrate; and forming an intrinsic amorphous silicon layer directly on the tunneling dielectric layer.

	Since Arimoto et al. is concerned about providing enhanced photoelectric conversion efficiency [0008], it would have been obvious to one of ordinary skill in the art before the filing of the invention to apply the tunnel dielectric layer, both 82 and 92, of Swanson et al. on both surface of the substrate of Arimoto et al. in order to reduce the recombination of electrons and holes at the front surface [C2 In 50-61] and to allow for increased probability of electrons directly tunneling across the back surface of the substrate [C2 In 40-50]
	Within the combination above, modified Arimoto et al. teaches forming an intrinsic amorphous silicon layer [22, Fig. 2, 0038] directly on the tunneling dielectric layer [Swanson: Tunnel oxide, Fig. 1] using plasma enhanced chemical vapor deposition (PECVD) technique [0047];
	forming a N-type amorphous silicon layer [23, Fig. 2, 0038] on the intrinsic amorphous silicon layer [22, Fig. 2, 0038]; and forming an anti-reflective coating (ARC) layer [24, Fig. 2, 0038] on the N-type amorphous silicon layer [23, Fig. 2, 0038].
	Regarding Claim 11, within the combination above, modified Arimoto et al. teaches wherein forming an N-type amorphous silicon layer comprises forming N-type amorphous silicon layer using plasma enhanced chemical vapor deposition (PECVD) technique [0047].
	Regarding Claim 13, within the combination above, modified Arimoto et al. teaches wherein forming the anti-reflective coating (ARC) layer comprises forming silicon nitride on the N-type amorphous silicon layer [Fig. 2, 0038]
	Regarding Claim 15, within the combination above, modified Arimoto et al. teaches wherein forming the N-type amorphous silicon layer comprises forming a phosphorous-doped amorphous silicon layer [Fig. 2, 0038]
	Regarding Claim 18, within the combination above, modified Arimoto et al. teaches wherein forming the tunneling dielectric layer comprises using a technique selected from the group consisting of chemical oxidation of a portion of the light-receiving surface of the silicon substrate [Swanson: C3 ln 35-55],
	Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arimoto (US Pub No. 2014/0020752) in view of Swanson (US Pat No. 7468485) as applied above in addressing claim 10, in further view of Henry (US Pat No. 5034795)
	Regarding Claim 12, within the combination above, modified Arimoto et al. teaches wherein forming the anti-reflective coating (ARC) layer comprises forming the anti-reflective coating (ARC) layer [0038] but silent on forming at a temperature less than approximately 300 degrees Celsius. Henry et al. teaches the deposition of a hydrogenated silicon nitride layer formed at 200 to 300 degrees Celsius [c4 ln 30-67, specifically ln 64-68] which provides excellent dielectric rigidity [C4 ln 45-50]
	It would have been obvious to one of ordinary skill in the art before the filing of the invention to from the Silicon nitride ARC layer of modified Arimoto et al. with the hydrogenated silicon nitride of Henry et al. in order to provide excellent dielectric rigidity [C4 ln 45-50].
	Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arimoto (US Pub No. 2014/0020752) in view of Swanson (US Pat No. 7468485) as applied above in addressing claim 10, in further view of Minsung (Current Applied Physics 10 (2010) S237–S240)
	Regarding Claim 14, within the combination above, modified Arimoto et al. is silent on wherein forming an intrinsic amorphous silicon layer comprises forming an intrinsic hydrogenated amorphous silicon layer. Minsung et al. teaches the formation of intrinsic hydrogenated amorphous silicon layer formed by PECVD at a temperature of 250 degrees Celsius [Abstract, S237] which provides excellent surface and bulk passivation [Abstract, page S237]

	Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arimoto (US Pub No. 2014/0020752) in view of Swanson (US Pat No. 7468485) as applied above in addressing claim 10, in further view of Zafonte (SPIE Vol. 470 Optical Microlithography Ill.: Technology for the Next Decade (1984))
	Regarding Claim 16, within the combination above, modified Arimoto et al. is silent on further comprising: exposing the light receiving surface of the silicon substrate to ultra-violet (UV) radiation. Zafonte et al. teaches the use of UV/ozone on a semiconductor wafer for the purpose of removing trace organic residues [Abstract, page 164].
	It would have been obvious to one of ordinary skill in the art before the filing of the invention to utilize the UV/Ozone cleaning of Zafonte et al. with the substrate of Arimoto et al. in order to remove trace organic residues [Abstract, page 164]
	Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arimoto (2014/0020752) in view of Swanson (US Pat No. 7468485), Minsung (Current Applied Physics 10 (2010) S237–S240) and Maydell (US Pub No. 2010/0139746)  as applied above in addressing claim 10, in further view of Chua (2007/0209930) and Yuan (2011/0303265)
	Regarding Claim 17, within the combination above, modified Arimoto et al. is silent further comprising: performing a cleaning procedure using 0.3% HF/03. Yuan et al. teaches a HF/ozone method for a silicon substrate utilizing HF and Ozone [0060] for texturing a silicon substrate. Chua et al. teaches a method for a silicon substrate utilizing a solution with a 0.1 to 10 wt% of HF solution [0103] overlapping the claimed 0.3 % HF and O3.

	It would have been obvious to one of ordinary skill in the art before the filing of the invention utilize the HF solution of Chua et al. with the method of Yuan et al. as it is merely the selection of known HF solutions used in silicon substrate processing recognized in the art and one of ordinary skill in the art would have a reasonable expectation of success in doing so. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
	
	Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arimoto (US Pub No. 2014/0020752) in view of Swanson (US Pat No. 7468485), as applied above in addressing claim 1, in further view of Smith (US Pub No. 2010/0139764)
	Regarding Claim 21, within the combination above, modified Arimoto et al. is silent on further comprising: prior to forming the tunneling dielectric layer, depositing a phosphorous-diffused epitaxial layer on the light-receiving surface of the silicon substrate, wherein forming the tunneling dielectric layer comprises forming a tunneling dielectric layer on the phosphorous-diffused epitaxial layer on the light-receiving surface of the silicon substrate.

	It would have been obvious to one of ordinary skill in the art before the filing of the invention to provide the  phosphorous-diffused epitaxial layer of Smith et al. on the substrate 21 of Arimoto et al. in order to reduce or eliminate recombination in a space charge region between the P-type and N-type doped regions, thereby increasing efficiency [0007].
	Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arimoto (US Pub No. 2014/0020752) in view of Swanson (US Pat No. 7468485), as applied above in addressing claim 1, in further view of Graff (US Pub No. 2012/0322199)
	Regarding Claim 22, within the combination above, modified Arimoto et al. is silent on wherein forming a tunneling dielectric layer on the light-receiving surface of the silicon substrate comprises exposing the light receiving surface of the silicon substrate to ultra-violet (UV) radiation followed by a anneal to form a tunneling dielectric layer on the light-receiving surface of the silicon substrate.
	Graff et al. teaches a method for forming a tunneling dielectric layer [304, Fig. 3B, 0021] on the light-receiving surface of the silicon substrate [0020] comprises exposing the light receiving surface of the silicon substrate to ultra-violet (UV) [0020, sunlight comprises UV light] radiation followed by a low temperature anneal [0021] to form a tunneling dielectric layer on the light-receiving surface of the silicon substrate [0020-0021].
 
	Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arimoto (US Pub No. 2014/0020752) in view of Swanson (US Pat No. 7468485), as applied above in addressing claim 10, in further view of Smith (US Pub No. 2010/0139764)
	Regarding Claim 23, within the combination above, modified Arimoto et al. is silent on further comprising: prior to forming the tunneling dielectric layer, depositing a phosphorous-diffused epitaxial layer on the light-receiving surface of the silicon substrate, wherein forming the tunneling dielectric layer comprises forming the tunneling dielectric layer on the phosphorous-diffused epitaxial layer on the light-receiving surface of the silicon substrate.
	Smith et al. teaches a phosphorous-diffused epitaxial layer [109, Fig. 13, 0027] on the light-receiving surface of the silicon substrate [101, Fig. 11, 0027], wherein forming the tunneling dielectric layer comprises forming a tunneling dielectric layer [110, Fig. 11, 0028]  on the phosphorous-diffused epitaxial layer [109, Fig. 13, 0027] on the light-receiving surface of the silicon substrate [101, Fig. 11, 0027] utilized in order to reduce or eliminate recombination in a space charge region between the P-type and N-type doped regions, thereby increasing efficiency [0007].
	It would have been obvious to one of ordinary skill in the art before the filing of the invention to provide the  phosphorous-diffused epitaxial layer of Smith et al. on the substrate 21 of Arimoto et al. in order to reduce or eliminate recombination in a space charge region between the P-type and N-type doped regions, thereby increasing efficiency [0007].
	Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arimoto (US Pub No. 2014/0020752) in view of Swanson (US Pat No. 7468485), as applied above in addressing claim 10, in further view of Graff (US Pub No. 2012/0322199)
Regarding Claim 24, within the combination above, modified Arimoto et al. is silent on wherein forming the tunneling dielectric layer on the light-receiving surface of the silicon substrate comprises exposing the light receiving surface of the silicon substrate to ultra-violet (UV) radiation followed by a low temperature anneal to form a tunneling dielectric layer on the light-receiving surface of the silicon substrate.
	Graff et al. teaches a method for forming a tunneling dielectric layer [304, Fig. 3B, 0021] on the light-receiving surface of the silicon substrate [0020] comprises exposing the light receiving surface of the silicon substrate to ultra-violet (UV) [0020, sunlight comprises UV light] radiation followed by a anneal [0021] to form a tunneling dielectric layer on the light-receiving surface of the silicon substrate [0020-0021].
	It would have been obvious to one of ordinary skill in the art before the filing of the invention to utilize the method of Graff et al. in the method of Arimoto et al. in order to provide an improved method manufacturing a solar cell [0011]. 
Response to Arguments
	Applicant’s arguments with respect to claim(s) 1-18, and 21-24 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Regarding the new limitations, modified Arimoto et al. teaches forming an intrinsic amorphous silicon layer [22, Fig. 2, 0038] directly on the tunneling dielectric layer [Swanson: Tunnel oxide, Fig. 1] using plasma enhanced chemical vapor deposition (PECVD) technique [0047];
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y SUN whose telephone number is (571)270-0557.  The examiner can normally be reached on 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL Y SUN/               Primary Examiner, Art Unit 1726